 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ELLIOTT D. GOODIN,
                                                   NO. 2:19-CV-0225-TOR
 8                                 Plaintiff,
                                                  ORDER OF DISMISSAL WITHOUT
 9           v.                                   PREJUDICE

10    CLEO POWELL-SHARP and
      MICHELLE DOE,
11
                                   Defendants.
12

13         BEFORE THE COURT is Plaintiff’s Oral Motion to Dismiss Action without

14   Prejudice. ECF No. 14. The Court has reviewed the record and files herein, and is

15   fully informed. During a court hearing on another matter, Plaintiff orally informed

16   the Court that he no longer wishes to pursue this case and considers it dismissed.

17   Defendants in this matter have not been served and have not filed an answer or

18   motion for summary judgment. ECF No. 12. The Court construes Plaintiff’s oral

19   motion as a notice of dismissal without prejudice, pursuant to Fed. R. Civ. P.

20   41(a)(1)(A)(i) & (a)(1)(B).



        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Plaintiff’s Oral Motion to Dismiss Action with Prejudice (ECF No. 14) is

 3            GRANTED. This action in its entirety is DISMISSED without prejudice

 4            and each party shall bear its own costs and attorneys’ fees.

 5         2. All pending motions are denied as moot and related hearing dates are

 6            stricken from the Court’s calendar.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to Plaintiff and counsel, and CLOSE the file.

 9         DATED February 6, 2020.

10

11                                  THOMAS O. RICE
                             Chief United States District Judge
12

13

14

15

16

17

18

19

20




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
